                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                 )
 IN RE: DIISOCYANATES                                Master Docket: Misc. No. 18-1001
                                                 )
 ANTITRUST LITIGATION
                                                 )   MDL No. 2862
                                                 )
 This Document Relates to:
                                                 )
 ALL ACTIONS
                                                 )

 [PROPOSED] ORDER RE: APPOINTMENT OF PLAINTIFFS’ LIAISON COUNSEL

       The Court hereby appoints Carlson Lynch Sweet Kilpela & Carpenter, LLP as Plaintiffs’

Liaison Counsel in the above captioned matter.

SO ORDERED.


This _____ day of _______________, 2018.

                                                 BY THE COURT:




                                                 The Honorable Donetta W. Ambrose
                                                 United States District Judge
